DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 Canceled.
Claims 12-25 allowed.
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Independent claim 1 is directed to “…the optical module being such that a direction of propagation of the primary radiation downstream of the optical module is identical to a direction of propagation of said primary radiation between the optical outlet of the rangefinder and said optical module, with a transverse offset length that is between 10 cm and 35 cm, preferably between 15 cm and 20 cm, measured perpendicularly to the direction of propagation, said optical module comprising two reflector assemblies which are arranged on a path of the laser beam of primary radiation emitted by the rangefinder equipped with the optical module, downstream of the optical outlet of the rangefinder, such that the primary radiation is reflected by one and then the other of the two reflector assemblies, each reflector assembly being suitable for applying a deviation to the laser beam of primary radiation, and the respective deviations applied by one and then by the other of the two reflector assemblies being opposite to one another.” Which are features that are not anticipated nor obvious over the art of record. Dependent claims 13-25 are allowed for the reasons concerning the independent claim. Also, the closest prior art, see 892 either singularly or in combination fail to anticipate or render obvious the above limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487